COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  COLETTE SAVAGE AND KENT                        §             No. 08-22-00067-CV
  GRAHAM,
                                                 §                Appeal from the
                       Appellants,
                                                 §              169th District Court
  v.
                                                 §             of Bell County, Texas
  GW IVEY,
                                                 §                (TC# 324994-0)
                         Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until August 28, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Colette Savage and Kent Graham, pro se litigants, prepare the

Appellants’ brief and forward the same to this Court on or before August 28, 2022.

       IT IS SO ORDERED this 22nd day of August, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.